Citation Nr: 1720983	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain prior to June 4, 2013, and in excess of 20 percent from June 4, 2013. 

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

3.  Entitlement to an initial compensable evaluation for hyperpituitarism.

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 15, 2013.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision rendered by the Department of Veterans Affairs (VA), Regional Office (RO).  The RO granted entitlement to service connection with initial noncompensable ratings for the disabilities at issue, each effective from September 1, 2009, the date following service discharge.  In a July 2011 rating decision, the RO assigned increased initial evaluations for low back strain and hypertension to 10 percent, each effective from September 1, 2009. 

In May 2012, the Veteran presented testimony at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with his electronic claims file. 

In April 2013, the Board then remanded matters to the RO for further development.  In a March 2015 adjudication, the RO increased the Veteran's evaluation for lumbosacral strain from 10 to 20 percent, effective from June 4, 2013. 

The Board further notes that entitlement to TDIU was granted in a May 2015 rating decision, effective from May 15, 2013.  However, the Veteran's initial rating claims from 2009 precede that date.  In his August 2013 VA Form 21-8940 as well as during his May 2012 Board hearing, the Veteran indicated that he had been released from the postal service on December 10, 2011, due to disability, as he could not move fast enough.  Accordingly, the Board finds that the issue of entitlement to TDIU prior to May 15, 2013, is on appeal as part of the Veteran's claim for a higher rating for his service-connected lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In September 2015, the Board then remanded these matters to the RO for further development and readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on these matters is warranted.

As an initial matter, evidence of record dated in April 2015 showed the Veteran's claim for benefits from the Social Security Administration (SSA) was denied.  Any records associated with a claim for SSA disability benefits, particularly medical records, could shed additional light on the initial rating and TDIU claims currently before the Board.  As such, any available records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Additionally, the record indicates that the Veteran was retired or released from employment at the United States Postal Service (USPS) due to disability in December 2011.  His employment records, including any treatment records, physical examinations, and disability determinations, must be requested from the U.S. Office of Personnel Management (OPM) and associated with the electronic claims file in connection with his initial rating and TDIU claims.  38 C.F.R. § 3.159(c)(2) (2016).

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected lumbar spine, hypertension, and hyperpituitarism disabilities from Fayetteville VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to September 2016 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran contends that he is entitled to TDIU due to his service-connected disabilities prior to May 15, 2013.  Currently, the Veteran's total combined rating for his service-connected disabilities is 40 percent from September 1, 2009; 50 percent from August 26, 2010; 90 percent from May 15, 2013; 90 percent from June 4, 2013; and 100 percent from April 29, 2015.  38 C.F.R. §§ 4.16, 4.25.  The Veteran has already been awarded entitlement to TDIU from May 15, 2013, to April 29, 2015.

As the Veteran's combined evaluation was less than 70 percent, he did not meet the preliminary schedular criteria for entitlement to TDIU prior to May 15, 2013.  38 C.F.R. § 4.16(a).  When the percentage requirements set forth in 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  Such cases should be referred to the Director of Compensation and Pension (C&P) Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  In this instance, evidence of record, including the Veteran's contentions he was released from employment at the USPS due to disability in 2011 and his employment history during the appeal period, is suggestive that the Veteran was unemployable due to his service-connected disabilities since 2011.  Thus, entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b) for the time period prior to May 15, 2013, must be addressed in the first instance by the Director of C&P Service.  

Finally, as development of evidence concerning the Veteran's employability is incomplete, the Board finds the appeal concerning initial evaluations for service-connected lumbar spine, hypertension, and hyperpituitarism disabilities to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (noting the inextricably intertwined nature of a decision on extraschedular consideration and a TDIU claim); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Request employment records, including any treatment records, physical examinations, and disability determinations, from OPM concerning the Veteran's retirement/release from the USPS due to disability.

2.  Obtain updated treatment records pertaining to the Veteran's service-connected lumbar spine, hypertension, and hyperpituitarism disabilities from Fayetteville VAMC for the time period from September 2016 to the present and associate them with the record.

3.  Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits, including the medical records relied upon concerning that claim.

4.  Refer the Veteran's claims file to the Director, C&P Service, for consideration of entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b) for the time period prior to May 15, 2013.  In connection with the referral, the AOJ should include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors bearing on the issue for the time period prior to May 15, 2013.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the September 2016 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

